 METRO NETWORKS  63Metro Networks, Inc. and American Federation of Radio and Television Artists, Philadelphia Lo-cal, AFLŒCIO.  Cases 4ŒCAŒ26812 and 4ŒCAŒ27207 September 28, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN  AND TRUESDALE On April 8, 1999, Administrative Law Judge James L. Rose issued the attached decision.  The General Counsel, the Respondent, and the Charging Party filed exceptions and supporting briefs.  The Respondent and the General Counsel filed answering briefs.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions, and to adopt his recommended Order as modified and set forth in full below.2  The Respondent provides reports on traffic, news, weather, and business to affiliated radio and television stations in 79 U.S. cities.  At the Philadelphia facility3 at issue, the Respondent employs between 55 and 65 em-ployees, including reporters and producers, in a variety of classifications, most of whom are full-time, salaried employees. In about late November 1997, the Respondent™s em-ployees in Philadelphia received a letter from the Re-spondent™s chairman and CEO, David Saperstein.  The letter stated that the Respondent was disappointed that its employees in San Francisco had voted for union repre-sentation, that most employees believe that the Respon-dent is responsive to their ideas and needs, and that the employees should feel free to call him or President Chuck Bortnick if their questions and complaints are not being addressed.                                                                                                                         1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We adopt the judge™s findings, for the reasons set forth in his deci-sion, that the Respondent violated Sec. 8(a)(1) by soliciting complaints and grievances; promising to improve wages and other conditions of employment; and interrogating and directing an employee to report on the union activity of other employees.  We shall modify the judge™s recommended Order in accordance with our recent decision in Fergu-son Electric Co., 335 NLRB 142 (2001).  We shall also modify the judge™s recommended Order in accordance with our decision in Indian Hills Care Center, 321 NLRB 144 (1996). 3 This case involves only the Philadelphia location. Within a few days, in December 1997, employee and union member Mary Colleen Zoltowski accepted the invitation and spoke with Bortnick by telephone, inform-ing him that the news department employees in Philadel-phia had contacted the Union.  She complained that part-time employees, including herself, were paid too little; Bortnick responded that she would receive a raise from $12 to $15 an hour.  In a later telephone conversation with Bortnick and Mark Shields, the Respondent™s Phila-delphia branch manager, Shields, told Zoltowski that there would be a new operations manager and ﬁmajor changes.ﬂ  He asked Zoltowski to keep him informed.  Subsequently, in a meeting the same month with Zol-towski, Shields asked her what was going on with the Union and again asked her to keep him informed.  The judge found that Bortnick™s solicitation of grievances and promise of a wage increase and Shields™s promise of improved working conditions, interrogations of Zol-towski, and direction that she report on the union activity of other employees violated Section 8(a)(1).  On January 10, 1998,4 Zoltowski learned that she did not receive the raise that she had discussed with Bortnick.  Shields told her that the budget already had been set.5 Zoltowski called 55 employees to discuss the Union between January 12 and 16 and, on January 16, called Shields to postpone her scheduled performance review meeting because of a work conflict.  During their conver-sation, Shields asked her what was going on with the Union and whether they had majority support yet.  Zol-towski replied that she did not think they had a majority. Shields said she should keep him ﬁinformed about what™s going on.ﬂ  The judge found that by these comments the Respondent unlawfully interrogated Zoltowski in viola-tion of Section 8(a)(1).  On January 17, Zoltowski dis-tributed union literature to about eight employees outside the Respondent™s building. Dennis Brocklehurst began talking to fellow employ-ees about the Union after Thanksgiving and contacted the Union on December 18 or 19, 1997.  On the morning of January 19, he openly passed out union literature to 9 or 10 employees at the Respondent™s studio while manage-ment personnel were present at the facility.6  That after- 4 All the following dates are in 1998 unless otherwise noted. 5 Zoltowski, who was credited by the judge, testified that Shields told her that the budget had been set in October 1997 and, in response to her question, said that the Respondent was doing well financially because of its contract with Bell Atlantic.  6 The physical layout of the studio facilitates managers™ observation of employee activity in the studio.  As Brocklehurst testified, he passed out the union materials in the operations area, which consists of an open ﬁpitﬂ surrounded by a chest high counter. 336 NLRB No. 3  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 64noon, the Respondent discharged Brocklehurst, effective 
immediately, and gave him a severance agreement for his 
review and signature.
7  We find below that this conduct 
violated Section 8(a)(4) and (1) of the Act. 
Later the same day, the Union faxed a letter (drafted 
on January 16) to Shields stating that Brocklehurst, Zol-
towski, and two other employees had formed an organiz-

ing committee and were requesting voluntary recognition 
of the Union.  As Zoltowski testified, Shields called her 
the following day, January 20, to tell her that she and 
Brocklehurst were to be te
rminated because their jobs 
had been eliminated 
due to budget cuts.  Shields said that 
he had received the Union™s letter and asked why she 
was involved.  She said she was a strong believer in the 
Union and had been a member
 for 15 years.  Shields 
asked who else among the employees was a union mem-
ber.
8  The judge found that Shields™ comments consti-
tuted unlawful interrogation.  Shields called her again 
that evening and said he had a termination package for 
her to sign.  Zoltowski replied that she would not sign 
any termination paper and, apparently as a result, she 

was not given the proposed severance agreement. 
The judge found pretextual
 the Respondent™s asser-
tions that it laid off the employees for budgetary reasons 
and that it chose Zoltowski and Brocklehurst for the lay-
off for legitimate business reasons.  With respect to Zol-
towski, the Respondent offered no reason for her selec-

tion other than budget cuts.  With respect to Brockle-
hurst™s selection for layoff, News Bureau Chief Paul Per-
rello, who was involved in the layoff decision, testified at 
the hearing that 65 percent of the reason Brocklehurst 
was selected for layoff was his poor performance and 35 
percent of the reason was the Respondent™s arrangements 
for the exclusive use of reporters with certain affiliates.  
In contrast, Shields testified that Perrello did not tell him 

that Brocklehurst™s poor pe
rformance was a reason and 
that he did not consider that an issue.  The judge noted 
that Brocklehurst™s last performance evaluation on Janu-
ary 24 was almost perfect.  The judge found that Per-
rello™s testimony about Brocklehurst™s performance was 
exaggerated and not believable and that the Respondent™s 
argument concerning the exclusivity arrangement was 
ﬁdisingenuous.ﬂ  The judge al
so found that the budget 
savings suggested by the Respondent™s witnesses were 
not supported by the evidence and that the pretextual 
nature of the Respondent™s reasons is further indicated by 
its failure to offer Brocklehurst or Zoltowski an opportu-
                                                          
 7 Brocklehurst testified that Shields told him that he was being ter-
minated ﬁfor budgetary reasons.ﬂ 
8 Zoltowski testified that Shields also told her during that same con-
versation that she ﬁwas not to goﬂ 
to the Respondent™s two meetings in 
which the Union would be discussed.                                                            
nity to fill any of the vacancies occurring after their ter-

minations.
9  In sum, the judge found that the Respondent 
unlawfully discharged Brocklehurst and Zoltowski be-

cause of their union activity.  However, as noted below, 
the judge found that the Re
spondent did not violate Sec-
tion 8(a)(4) with regard to its conduct vis-a-vis severance 

agreements prepared for Brocklehurst and Zoltowski. 
The severance agreement given to Brocklehurst pro-
vided that he would receive 
a payment equivalent to his 
monthly base salary prorated from the day after his dis-

charge through March 19, 1998.  Paragraph 4 of the 
agreement provided 
that, in exchange for the payment, 
Brocklehurst would release the Respondent from all  
 suits, actions, causes of action, judgments, damages, 
expenses, claims or demands, in law or equity, which 
you ever had, now have, or which may arise in the fu-
ture regarding any matter arising on or before the date 
of execution of this Agreement, including but not lim-
ited to all claims (whether known or unknown) regard-
ing your employment at or termination of employment 

from Metro . . . which could arise under . . . the Na-
tional Labor Relations Act. 
 The nonassistance provision of the agreement in paragraph 

6 provided that  
 you agree, not to sue or file a charge . . . in any forum 

or assist or otherwise participate, except as may be re-
quired by law, in any claim, arbitration, suit, action, in-
vestigation or other proceeding of any kind which re-
lates to any matter that involves Metro . . . and that oc-
curred on or before your execution of this Agreement. 
 The nondisclosure provision in paragraph 8 provided that 
 [y]ou understand and agree that neither you nor anyone 
acting on your behalf will publish, publicize, dissemi-
nate, communicate or cause to be published, publi-
cized, disseminated or communicated to any entity or 
persons whatsoever, directly or indirectly, information 

concerning your employment with Metro, the existence 
of this Agreement or the terms described herein except 
to your immediate family, attorneys, accountants or tax 
advisors. 
 Brocklehurst did not sign the draft severance agreement. 
1. The discharges 
We agree with the judge that the Respondent violated 
Section 8(a)(3) and (1) by discharging Brocklehurst and 

Zoltowski for engaging in union activity.  In evaluating 
 9 The judge also found that natura
l attrition would have solved any 
problem regarding ﬁminor payroll excesses.ﬂ 
 METRO NETWORKS 658(a)(3) allegations, the Board applies the analysis set 
forth in 
Wright Line
,10 under which the General Counsel 
is required to show by a preponderance of the evidence  
 (1) that the employee was engaged in protected activ-
ity, (2) that the employer was aware of the activity, and 
(3) that the activity was a substantial or motivating rea-
son for the employer™s action.  Motive may be demon-
strated by circumstantial evidence as well as direct evi-
dence and is a factual issue which the expertise of the 
Board is peculiarly suited to determine. 
 FPC Moldings, Inc. v. NLRB
, 64 F.3d 935, 942 (4th 
Cir. 1995) (citations omitted).  Once this showing has 

been made, the burden shifts to the employer to demon-
strate that the same action 
would have taken place even 
in the absence of the protected conduct.  
Wright Line
, 251 NLRB at 1089; and 
Naomi Knitting Plant
, 328 NLRB 1279, 1281Œ1283 (1999) (discussing requirements 
for meeting burden). 
We agree with the judge that the General Counsel has 
made the showing that Zoltowski and Brocklehurst en-

gaged in protected activity;
11 that the Respondent was 
aware of the activity, as discu
ssed further below; and that 
the union activity was a motivating reason for their dis-

charges.  Motive and antiunion animus are demonstrated 
by the Respondent™s statements of opposition to the un-

ion contained in Saperstein™s letter in November 1997 
and independently by its violations of Section 8(a)(1), 
including its unlawful solicitations and promises, inter-
rogations, and direction of Zoltowski to report on the 
union activity of other employees.  We also agree with 
the judge that the Respondent has failed to rebut the 
General Counsel™s showing.  
With respect to knowledge, 
as the judge found, the Re-
spondent had direct knowledge of Zoltowski™s union 

activity based on conversations with management that 
included the unlawful statemen
ts previously recounted.  
We further infer that it also gained knowledge of Brock-
lehurst™s union activity because of its contemporaneous 
8(a)(1) violations; its general awareness of union activ-

ity; and because Brocklehurst
 and Zoltowski were the 
only employees who openly espoused support for the 

Union prior to the discharges and Brocklehurst circulated 
flyers in the operations area of the studio, which facili-
tated easy observation by the Respondent™s managers.  
We also infer knowledge from the timing of the dis-
                                                          
                                                           
10 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), 
cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation 
Management Corp
., 462 U.S. 989 (1982), overruled in part on other 
grounds, 
Director, Office of Workers Compensation Programs v. 
Greenwich Collieries, 512 U.S. 267, 276Œ278 (1994). 
11 The Respondent does not contest this fact.
 charges (on the same day that
 Brocklehurst circulated 
union material and on the heels of Zoltowski™s organiz-
ing activity and expressions of union sympathy) and 
from the pretextual nature of the reasons advanced by the 
Respondent for the discharges
, i.e., budgetary considera-
tions, Brocklehurst™s poor performance, and exclusivity 
arrangements.  See 
Medtech Security, Inc., 329 NLRB 
926, 929Œ930 (1999) (circumstantial evidence, including 
timing, general knowledge of union activity and pretext, 
supported finding of employer knowledge), citing 
Dar-
bar Indian Restaurant
, 288 NLRB 545 (1988) (finding of 
knowledge based on employer™s general knowledge of 
union activity, the timing of the discharge, the 8(a)(1) 
violations found, and pretext given); and 
Montgomery Ward & Co.,
 316 NLRB 1248, 1253 (1995), enfd. mem. 
97 F.3d 1448 (4th Cir. 1996) (Board may infer knowl-
edge from circumstantial evidence including timing, 
general knowledge of union activity, animus, and dispa-
rate treatment).  See also 
American Chain Link Fence 
Co.
, 255 NLRB 692, 693 (1981), enfd. in relevant part 
NLRB v. American Spring Bed Mfg. Co.,
 670 F.2d 1236, 
1245 (1st Cir. 1982) (termination of only two open union 
supporters and opportunity of management to observe 
employees engaged in union activity among factors re-
lied on to find knowledge). 
2. The releases 
The judge concluded that the Respondent did not vio-
late Section 8(a)(4) and (1) by offering the dischargees, 
Brocklehurst and Zoltowski, severance pay in considera-
tion for signing the releases.  He found that it is ﬁa 
stretch that any reasonable person reading them would 
conclude that the signatory would be prohibited from 

cooperating with the Board in its investigation or litiga-
tion of unfair labor practice charges.ﬂ  The judge noted 
that, although the language of the release is ﬁcomprehen-
sive,ﬂ the Board is mentioned only in one paragraph that 
contains language the Board has found acceptable.
12  Regarding paragraphs 6 and 8 of the agreement, the non-
assistance and nondisclosure 
clauses quoted above, the 
judge found these provisions 
not sufficiently specific to 
preclude cooperation with the Board.
13 In their exceptions, the General Counsel and Charging 
Party argue that the Respondent violated Section 8(a)(4) 
 12 First National Supermarkets
, 302 NLRB 727 (1991) (release of 
claims arising out of individual™s ﬁtotal employmentﬂ lawful because, 
in circumstances of case, provision understood as referring to matters 
such as the individual™s claim for v
acation pay arising out of his past 
employment and relating to the settled discharge). 
13 In this regard, the judge contrasts 
EEOC v. Astro USA
, 94 F.3d 
738 (1st Cir. 1996), in which the court found that releases specifically 
prohibiting employees from filing char
ges with the EEOC or assisting 
in its investigations were 
void as against public policy. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 66and (1) by conditioning severance payments on the non-
assistance and nondisclosure
 provisions of the agree-
ment.  We find merit to these exceptions.  Contrary to the 
judge, we agree that the Res
pondent has violated Section 
8(a)(4) and (1) with regard to paragraphs 6 and 8 of the 
severance agreement it offered and gave to Brockle-
hurst.
14 Section 8(a)(4) provides that it shall be an unfair labor 
practice for an employer ﬁto discharge or otherwise dis-

criminate against an employee because he has filed 
charges or given testimony under this Act.ﬂ  The Board™s 
approach to this provision ﬁhas been a liberal one in or-
der to fully effectuate the section™s remedial purpose.ﬂ  
General Services
, 229 NLRB 940, 941 (1977), relying on 
NLRB v. Scrivener
, 405 U.S. 117, 124 (1972).  Such an 
approach is consistent with the Court™s acknowledge-
ment that the initiation of a Board proceeding effectuates 
public policy and, therefore, through Section 8(a)(4), 
ﬁCongress has made it clear that it wishes all persons 
with information about [unfair labor] practices to be 
completely free from coercion against reporting them to 
the Board.ﬂ  Nash v. Florida Industrial Commission
, 389 U.S. 235, 238 (1967). 
As the Court noted in 
Scrivener
, 405 U.S. at 122, 
ﬁ[t]his complete freedom is necessary . . . to prevent the 
Board™s channels of information from being dried up by 
employer intimidation of prospective complainants and 
witnessesﬂ (quoting John Hancock Mutual Life Insur-
ance v. NLRB
, 191 F.2d 483, 485 (D.C. Cir. 1951)).  
Moreover, the Court observed, it is consistent with the 

fact that ﬁthe Board does not initiate its own proceedings; 
implementation is dependent ‚upon the initiative of indi-
vidual persons.™ﬂ 405 U.S. at 122 (quoting 
Nash v. Flor-
ida Industrial Commission
, 389 U.S. at 238).  Section 
8(a)(4), an essential aspect of the statutory scheme, is 
designed to ﬁsafeguard the integrity of the Board™s proc-
esses.ﬂ  Filmation Associates
, 227 NLRB 1721 (1977) (it 
provides a ﬁfundamental gu
aranteeﬂ to those invoking 
the procedures of the Act; and the duty to preserve 
Board™s process from abuse is a function of the Board 
and may not be delegated to the parties or an arbitrator). 
Mindful of these principles and practical concerns, the 
Board and courts have found that Section 8(a)(4) is not 
limited to protecting an employee who has filed charges 
and testified on his or her own behalf.  For example, the 
Court in 
Scrivener 
rejected an appeal for a narrow inter-
pretation of Section 8(a)(4) and found that it extends to 
the protection of employees who provide information 
                                                          
                                                           
14 We find that the Respondent did not unlawfully offer Zoltowski 
the severance agreement because it 
neither showed her the severance 
agreement nor told her about the 
nonassistance and nondisclosure pro-
visions in pars. 6 and 8. 
through affidavits gathered during investigations or ap-

pear at Board hearings pursuant to subpoenas without 
testifying.  389 U.S. at 123Œ125.
15  It also protects an 
employee who provides information to the Board that 
assists another employee.  E.g., 
National Surface Clean-
ing, Inc. v. NLRB
, 54 F.3d 35 (1st Cir. 1995) (Board 
properly found that the employer unlawfully discharged 
four employees for supporting a coworker™s filing of 
charges).  See also 
NLRB v. Retail Wholesale Union Lo-
cal 876, 570 F.2d 586, 590Œ591 (1978), cert. denied 439 
U.S. 819 (employer may not retaliate against employee 

for refusing to testify on the employer™s behalf in Board 
proceedings).
16 Likewise, an employer may not coercively condition 
an individual™s return to employment on withdrawal of 

charges and forbearance from
 future charges and con-
certed activity because ﬁfuture rights of employees as 

well as the rights of the public may not be traded away in 

this manner.ﬂ  
Mandel Security Bureau, Inc.,
 202 NLRB 
117, 119 (1973).  Indeed, in 
Clark & Hinojosa
, 247 
NLRB 710 fn. 1 (1980), the Board found that the em-

ployer violated Section 8(a)(4) when it refused to provide 
severance pay it had previously promised to a former 
employee after she threatened 
to complain to the Board 
about her discharge, even though the Board did not ad-
dress the question of whether the discharge was unlaw-
ful.17   15 In this regard, the Court stated that it would 
make less than complete sense to protect the employee because 
he participates in the formal in
ception of the process (by filing a 
charge) or in the final formal presentation, but not to protect his 

participation in the important de
velopmental stages that fall be-
tween these two points in time.   
    405 U.S. at 124.  
16 Nor does Sec. 8(a)(4) prohibit discrimination only after the filing 
of a charge or because an employee
 has appeared at a hearing.  For 
example, it prohibits an employer 
from discriminating against an em-
ployee for announcing an intention to file a charge with the Board.  
Grand Rapids Die Casting Corp. v. NLRB
, 831 F.2d 112 (6th Cir. 
1987), citing 
First National Bank & Trust Co
., 209 NLRB 95 (1974), 
enfd. 505 F.2d 729 (3d Cir. 1974) (employer prohibited from discrimi-

nating against employee based on belie
f that individual had or would 
file a charge).  The court noted that it had previously followed a more 
restrictive, literal interpretation of Sec.
 8(a)(4), but declined to do so in 
this case based on the Supreme Court™s intervening pronouncements in 
Scrivener, supra.  
Grand Rapids Die Casting Corp.,
 831 F.2d at 116 fn. 
2. 
17 The Board may approve non-Boar
d settlement agreements where 
appropriate.  The Board determines 
ﬁin its own discretion, ‚whether 
under the circumstances of the case, 
it will effectuate the purposes and 
policies of the Act to give effect to
 any waiver or settlement of charges 
of unfair labor practices.™ﬂ  
Independent Stave Co
., 287 NLRB 740, 741 
(1987) (quoting 
National Biscuit Co
., 83 NLRB 79, 80 (1949)).  De-
spite its commitment to settlements, 
the Board ﬁwill refuse to be bound 
by any settlement that is at odds with the Act or the Board™s policies.ﬂ  

Id.  See also 
Beverly California Corp. v. NLRB
, 253 F.3d 291 (7th Cir. 
2001) (upholding Board™s refusal to 
honor settlement agreement, which 
 METRO NETWORKS 67Contrary to the judge, and consistent with precedent, we 
find that the plain language of the severance agreement 
would prohibit Brocklehurst from cooperating with the 
Board in important aspects of the investigation and litiga-
tion of unfair labor practices charges.  Paragraph 6 would 
forbid Brocklehurst from assisting with regard to any 
claim filed by another individual except as ﬁrequired by 

law,ﬂ and paragraph 8 would prohibit him from communi-
cating with anyone about his employment with the Re-
spondent. The terms of these provisions are comprehen-
sive and include voluntarily giving information to the 
Board or participating in any claim filed by any individ-
ual.
18  Moreover, even assuming that the language of sec-
tion 4 in the agreement releasing the Respondent from any 

suits brought by the signatory itself may not violate Sec-
tion 8(a)(4) of the Act, it does not in any way limit or ne-
gate the prohibitive nature of the nonassistance and nodis-
closure provisions of paragraphs 6 and 8.
19   We further find, contrary to the judge, that the narrow 
exception in paragraph 6 allowing participation ﬁrequired 
by lawﬂ does not render the agreement lawful.  As noted 
above, it is well established that ﬁ[t]he Board™s ability to 
secure vindication of rights protected by the Act depends 
in large measure upon the ability of its agents to investi-
gate charges fully to obtain relevant information and 
supporting statements from individuals.ﬂ  
Certain-Teed 
Products
, 147 NLRB 1517, 1519Œ1520 (1964) (em-
ployer™s statements that employees need not voluntarily 
cooperate with Board investiga
tion violated Sec. 8(a)(1)).  
As recognized by the Supreme Court in 
Scrivener, 405 
U.S. at 122, such investigations often rely heavily on the 
voluntary assistance of individuals in providing informa-
tion.  An individual™s refusal voluntarily to provide in-
formation in an investigation may result in an otherwise 
meritorious charge being dismissed and, therefore, no 
subpoena to testify would be forthcoming.  In this case, 
the Respondent™s use of the nonassistance and nondisclo-
sure provisions could have prevented Brocklehurst, a 

former employee it unlawfully discharged for union ac-
tivity, from providing information to the Board concern-
ing its unlawful interference with the statutory rights of 
all the employees.  Such conduct unlawfully chills the 
Section 7 rights of all the employees.  In short, we find 
unlawful the Respondent™s offer of a severance agree-
                                                                                            
                                                           
covered NLRB charges in its settling of
 civil rights claims, considering 
the General Counsel™s opposition and its lack of reasonableness). 
18 We find no merit in the Respondent™s
 assertion that par. 8 relates 
only to the confidentiality of the agre
ement because that paragraph also 
prohibits, in disjunctive language, 
his communication of information 
concerning his employment to any entity or person. 
19 Cf. First National Supermarkets
, supra, fn. 9 (release restricted to 
matters arising out of an employee
™s past employment and discharge 
lawful). ment prohibiting Brocklehurst from assisting other em-

ployees with regard to any matter arising under the Na-
tional Labor Relations Act and/or disclosing any infor-
mation to the Board with regard to any and all investiga-
tions and proceedings.
20  ORDER The National Labor Relations Board orders that the 
Respondent, Metro Networks, Inc., Philadelphia, Penn-
sylvania, its officers, agents, successors, and assigns, 
shall  
1. Cease and desist from 
(a) Soliciting complaints and grievances and promising 
improved wages and working conditions. 
(b) Interrogating employees concerning the union ac-
tivities of other employees. 
(c) Directing employees to report the union activities 
of other employees. 
(d) Discharging or otherwise discriminating against 
employees because they engage in union or other con-
certed activity protected by the National Labor Relations 
Act. (e) Offering former employees a severance agreement 
prohibiting assisting other employees with regard to any 
 20 We find no merit in the Respondent™s assertion that its proffer of 
the severance agreement was lawful 
because Brocklehurst did not sign it.  The Respondent™s proffer of the severance agreement, with pars. 6 
and 8, constitutes an attempt to dete
r Brocklehurst from assisting the 
Board in the process.  Brocklehurst™s conduct in 
not signing the agree-ment does not render the Re
spondent™s conduct lawful. 
We also find no merit in the Respondent™s assertion, in essence, that 
its offer was lawful because Brocklehurst was not entitled to any sever-
ance pay.  The offer is unlawful because the Respondent sought to 
prevent him from communicating and providing information to the 
Board.  See Clark & Hinojosa
, supra, 247 NLRB at 718Œ719 (although 
employer not required to offer severance pay, it may not withhold 
severance pay discriminatorily).  In contrast to the remedy in 
Clark & 
Hinojosa, however, we do not order the 
Respondent to offer Brockle-
hurst the settlement agreement without the unlawful provisions because 

we find that his discharge was unlawful.  In 
Clark & Hinojosa
, supra at 723, the Board did not find the underlying discharge unlawful and 
therefore such a remedy was appropriate. 
Chairman Hurtgen concurs in the finding of a violation, but does so 
on limited grounds.  If the proposed severance agreement had simply 

precluded Brocklehurst from filing or
 assisting in regard to his own 
claims, it may well have been lawf
ul.  However, the proposed agree-
ment precluded him from assisting or
 otherwise participating in any 
proceeding of any kind ﬁwhich rela
tes to any matter that involved 
Metro.ﬂ  Thus, for example, Brockl
ehurst would be forbidden from 
assisting other employees in any char
ge that they might file against 
Metro.  To this extent, it was unlawful. 
Chairman Hurtgen recognizes that 
there is an exception for assis-
tance which is ﬁrequired by law.ﬂ  But, this does not obviate the point 

that Brocklehurst would not be able 
to exercise his Sec. 7 right to vol-
untarily assist others.  In sum, in the Chairman™s view, severance pay 
was conditioned upon the waiver of Broc
klehurst™s right to assist other 
employees.  Since the waiver was not confined to claims that Brockle-
hurst might have, Chairman Hurt
gen concurs in the violation. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 68matter arising under the National Labor Relations Act 
and/or disclosing any information to the National Labor 
Relations Board with regard to any investigation or pro-
ceeding. (f) In any other manner interfering with, restraining, or 
coercing employees in the exer
cise of the rights guaran-
teed them by Section 7 of the Act.  
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of the is Order, offer 
Dennis Brocklehurst and Mary Colleen Zoltowski 
immediate and full reinstatemen
t to their former jobs or, 
if those jobs no longer exist, to substantially equivalent 
positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed. 
(b) Make Dennis Brocklehurst and Mary Colleen Zol-
towski whole for any loss of earnings and other benefits 
suffered as a result of the di
scrimination against them in 
the manner set forth in the remedy section of this deci-
sion.  (c) Within 14 days from the date of this Order, rescind 
the severance agreement offered to Dennis Brocklehurst 

and notify him in writing that this has been done. 
(d) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharges 

and within 3 days thereafter
 notify the employees in writ-
ing that this has been done and that the discharges will 
not be used against them in any way. 
(e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 

form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(f) Within 14 days after service by the Region, post at 
its facility copies of the a
ttached notice marked ﬁAppen-
dix.ﬂ
21  Copies of the notice, on forms provided by the 
Regional Director for Region 4, after being signed by the 
Respondent™s authorized representative, shall be posted 
by the Respondent immediat
ely upon receipt and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-

tomarily posted. Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
                                                          
 21 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed its facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time 
since the date of this Or-
der. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT solicit complaints and grievances 
from our employees and promise to improve wages and 
other conditions of employment. 
WE WILL NOT interrogate our employees concerning 
the union activity of other employees.  
WE WILL NOT direct our employees to report on the 
union activity of other employees. 
WE WILL NOT discharge or otherwise discriminate 
against employees because they engage in union or other 
concerted activity protected by the Act. 
WE WILL NOT offer former employees a severance 
agreement prohibiting assisting other employees with 

regard to any matter arising under the National Labor 
Relations Act and/or disclosing any information to the 
National Labor Relations Board with regard to any inves-
tigation or proceeding.  
WE WILL NOT in any other manner interfere with, 
restrain, or coerce our employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.  
WE WILL, within 14 days from the date of this Order, 
offer Dennis Brocklehurst and Mary Colleen Zoltowski 
 METRO NETWORKS 69immediate and full reinstatement to their former jobs, or if those jobs no longer exist, to substantially equivalent positions, without prejudice to their seniority or any other rights or privileges previously enjoyed.  WE WILL make Dennis Brockelhurst and Mary Coleen Zoltowski whole for any wages or other benefits that they may have suffered as a result of our discrimina-tion against them, with interest. WE WILL, within 14 days from the date of this Order, rescind the severance agreement offered to Dennis Brockelhurst and notify him in writing that this has been done. WE WILL, within 14 days from the date of this Order, remove from its files any reference to the unlawful dis-charges and within 3 days thereafter notify the employ-ees in writing that this has been done and that the dis-charges will not be used against them in any way. METRO NETWORKS, INC.  Peter C. Verrochi, Esq., for the General Counsel. Douglas S. Zucker, Esq., of Morristown, New Jersey, for the Respondent. Jonathan K. Walters and Mary Locke, Esqs., of Philadelphia, Pennsylvania, for the Charging Party. DECISION STATEMENT OF THE CASE JAMES L. ROSE, Administrative Law Judge.  This matter was tried before me at Philadel-phia, Pennsylvania, on January 12, 13, and 29, 1999, upon the General Counsel™s consolidated complaints1 which alleged that the Respondent discharged two employees in violation of Section 8(a)(3) of the National Labor Relations Act.  It is also alleged that the Respondent violated Section 8(a)(1) and (4) of the Act. The Respondent generally denied that it committed any violations of the Act, and contends the discharges were based on economic necessity and were not caused by any union activity. On the record as a whole,2 including my observation of the witnesses, briefs and arguments of counsel, I make the following findings of fact, conclusions of law, and recommended Order I.  JURISDICTION The Respondent is a Delaware corporation with facilities throughout the United States en-gaged in the business of providing traffic, news, and weather reports to radio and television stations.  At its Philadelphia facility, the Respondent annually derives gross revenues in excess of $100,000 and annually purchases and receives goods valued in excess of $50,000 directly from points outside the Commonwealth of Pennsylvania.  I therefore conclude that the Respon-dent is an employer engaged in interstate commerce within the meaning of Section 2(2), (6), and (7) of the Act. II.  THE LABOR ORGANIZATION INVOLVED American Federation of Radio and Television Artists, Philadelphia Local, AFLŒCIO (Union) is admitted to be, and I find is, a labor organization within the meaning of Section 2(5) of the Act.                                                             1 At the hearing, counsel for the General Counsel™s motion to con-solidate was granted. 2 Counsel for the General Counsel™s motion to correct transcript is granted, and is included in GC Exh. 1.  A list of terminations at the Respondent™s Philadelphia branch between December 1997 and De-cember 1998 submitted after the hearing is received in evidence as GC Exh. 38. III.  THE ALLEGED UNFAIR LABOR PRACTICES A.  The Facts The Respondent operates in 79 cities throughout the United States, providing to affiliate radio and television stations traffic, news, weather, business, and informational reports.  At the Philadelphia facility the Respondent has 55 to 65 employees in such classifications as: anchor, producer, airborne reporter, airborne anchor, producer, mobile reporter, and reporter.  Most are full-time, salaried employees, however, there are a few who work on a part-time, hourly basis.  Dennis Brocklehurst (sometimes in the record Randy Brock, his on-the-air name) was a full-time reporter, who worked about 10 weeks a year as a news anchor.  Mary Zoltowski (Zol-towski) was a part-time producer, who also did fill-in work. Organizational activity among employees of the Respondent began rather casually in De-cember 1997, following their receipt of a letter dated November 24 from David Saperstein, the Respondent™s chairman and CEO, to the effect that employees at San Francisco had voted for a union and the company was ﬁdisappointed.ﬂ  Thus Brocklehurst testified that he contacted the Union on December 18 or 19, and between Thanksgiving and his termination, he talked to 8 or 10 employees about the Union.  And, on the morning of January 19, before reporting for work, he passed out union literature to 9 or 10 employees at the Respondent™s studio. Mary Zoltowski was a longtime member of the Union.  She testified that on receiving the letter, she accepted the invitation to call Saperstein.  Charles Bortnick, the Respondent™s president, called her back and they discussed certain problems at Philadelphia.  She told him that employees were considering going to the Union, and in fact the news department employ-ees had contacted the Union.  During this conversation, according to Zoltowski™s credible testimony, among the problems she raised was the pay for part-time employees such as herself.  She was being paid $12 per hour.  Bortnick told her that in January she would be raised to $15.   Mark Shields, the branch manager at Philadelphia, and Bortnick called her back later and again they discussed the Philadelphia situation, which Shields saying that they were going to get a new operations manager and there would be major changes.  Shields asked Zoltowski to keep him informed. Subsequently in December she met with Shields.  He asked her what was going on with the Union.  And he asked her to keep him informed.  On January 10, she did not get the promised raise and Shields told her that the budget had been set.  Between January 12 and 16 she called 55 employees and on January 17 distributed union literature to about 8 employees. On Friday January 16, Brocklehurst, Zoltowski, and two other employees met with union representatives.  A letter was drafted to Shields stating that the four had formed an employee organizing committee and requesting voluntary recognition.  The letter was sent by fax shortly after Brocklehurst was discharged on Monday, January 19.  Zoltowski was notified of her discharge on January 20. Each was to receive severance pay on the signing of a five-page comprehensive release which contained the following provisions:  4. In consideration of the payments described in Sec-tion 2 and for other good and valuable consideration you . . . hereby release and forever discharge, Metro . . . from all . . . suits, actions, causes of action, judgments, dam-ages, expenses, claims or demands, in law or in equity, which you ever had, now have, or which may arise in the future regarding any matter arising on or before the date of execution of this Agreement, including but not limited to all claims (whether known or unknown) regarding your employment at or termination of employment from Metro . . . which could arise under . . . the National Labor Rela-tions Act.  . . . .  6. [Y]ou agree not to sue . . . in any forum or assist or otherwise participate, except as may be required by law, in any claim.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 70. . . .  8. You understand and agree that neither you nor any-
one acting on your behalf will publish . . . communicate 
 . . . to any entity. . . in
formation concerning your em-
ployment with Metro, the exis
tence of this Agreement or 
the terms described herein ex
cept to your immediate fam-
ily, attorneys, accountants or tax advisors. 
B.  Analysis and Concluding Findings 1.  The alleged 8(a)(1) activity 
It is alleged that Shields committed violations of Section 8(a)(1) in November, December, 
and on two dates in January.  Specifically, it is alleged that in late November, Shields and 
Bortnick solicited complaints and grievances from an employee and promised increased wages 

and improved terms and conditions of employment in order to discourage employees from 
selecting the Union as their bargaining representative.  I credit Zoltowski™s testimony over the 
denials of Shields and Bortnic
k.  I conclude that the interr
ogation along with solicitation of 
grievances and the promise of a wage increase and ﬁmajor changesﬂ was necessarily coercive 
and violative of Section 8(a)(1) of the Act.  E.g.,
 Hertz Corp., 
316 NLRB 672 (1995). 
Similarly, in paragraph 5(b) it is alleged that
 at the end of December, Shields interrogated 
an employee about the union activity of other em
ployees and directed that employee to report 
such activity.  In support of this allega
tion is again the testimony of Zoltowski.   
Zoltowski testified that in a conversation initiated by Shields, he spoke of a union coming 
in at the last place he worked, and ﬁmade me feel that he believed that the Union was okay by 

the conversation.  And then he asked what was 
going on with the Union in Philadelphia.ﬂ  She 
told him that the producers were talking to her ab
out the Union and she stated that she had been 
a member for 15 years.  After some discussion, 
ﬁhe said let me know what™s going on with the 
Union, keep me informed.ﬂ   
Shields denied that he had any conversation with Zoltowski in December ﬁin regard to the 
Union,ﬂ or that he interrogated any employee ab
out the Union or asked any employee to report 
union activity.   
Although Shields was reasonably credible in ge
neral, on this specific matter he was not.  
Zoltowski, on the other hand, was credible con
cerning her account of the November and 
December conversations.  I therefore find and c
onclude that Shields di
d interrogate an em-
ployee about the union activity of others and dire
cted that she keep him informed about other 
employees™ union activity.  In these respects, th
e Respondent violated Section 8(a)(1) of the 
Act.  Tony Silva Painting Co., 322 NLRB 989 (1997). 
On January 16, Zoltowski called Shields to tell 
him that because of a work assignment in 
New York, she would not be available for a perfo
rmance review to be held on January 23 and 
she would like to have it  resche
duled.  He told her that would not be a problem and they would 
set it for a later date.  Then, according to her testimony, ﬁhe asked me what was going on with 
the Union, if we had a majority of people for the Union yet.  I said no, I didn't think we had a 
majority.ﬂ And he said, ﬁ[W]ell keep 
me informed about what™s going on.ﬂ 
Shields testified that Zoltowski
 called him on January 16 to say that she wanted her annual 
review to be rescheduled because ﬁshe was going 
to be in New York, I think.  And I said fine, 
just let me know when you want to come in.ﬂ  
He denied asking her anything about the Union 
or employees™ support for the Union. 
Again, as to the material elements of this
 conversation, I credit Zoltowski and discredit 
Shields.  I therefore conclude that as allege
d in paragraph 5(c), the Respondent coercively 
interrogated an employee about employees union 
activity in violation of Section 8(a)(1). 
Shields contacted Zoltowski by phone on January
 20 to tell her that she and Brocklehurst 
were be terminatedŠthat their j
obs had been eliminated due to budget cuts.  He told her he had 
received the Union™s letter and asked why she 
was involved.  She told him that she was ﬁa 
strong believer in the Union,ﬂ and had been a me
mber for 15 years.  Shields asked who else 
among employees was a member. 
The testimony of Shields about
 this phone call was limited to 
his telling Zoltowski that she 
was being laid off.  He neither
 confirmed nor denied that he 
asked about her involvement with 
the organizing campaign or asked her w
ho else among employees was a member.   
Zoltowski™s testimony was credible and consistent, I conclude that the call of January 20 
occurred generally as she testified and that th
e Respondent violated Sec
tion 8(a)(1) as alleged 
in paragraph 5(d). 
2. The terminations
 On Monday, January 19, Brocklehurst was notif
ied of his termination.  On January 20, Zol-
towski was notified of hers.  The General Couns
el alleges that these terminations were the 
result of employees™ union activity, and were me
ant to discourage such.  Therefore the Respon-
dent violated Section 8(a)(3) of
 the Act.  The Respondent contends that the embryonic organiz-
ing campaign was not a factorŠthat economics 
was the sole reason Brocklehurst and Zol-
towski were terminated.  I find it much more plausible that the terminations resulted from union 
activity than solely from budget considerations
.  I conclude that the General Counsel estab-
lished a prima facie showing that the terminations were violative of the Act and that the Re-

spondent did not meet its burden that they woul
d have been terminated irrespective of any 
union activity.  
Wright Line, 
251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
These terminations occurred just as the organizing campaign was becoming active.  Thus, 
when Zoltowski called Shields on Friday, January
 16, to request her evaluation be rescheduled, 
and he agreed (indicating no intent to terminate her at that time), he asked how the union 

campaign was progressing and whether they had a 
majority.  She told him she did not believe 
there was a majority yet for the Union, but that more employees were going to the union office. 
I discredit Shields™ testimony 
that he determined to ter
minate Zoltowski on January 16.  
Such a decision is inconsistent with his agre
ement to reschedule her evaluation.  Rather, I 
conclude that on talking with her, he became 
aware of increased union activity, which carried 
on through Monday, January 19.  Thus Zoltowski
 passed out literature on Saturday and Brock-
lehurst did the same Monday morning. 
Although animus in this case is not overwhelmin
g, the letter of November 24 to all employ-
ees nationwide demonstrates that the Respondent is steadfastly opposed to unions organizing its 
employees.  Beyond this is Shields unlawful 
interrogation of Zoltowski on several occasions, 
the promises of benefits, and on January 20, two meetings of Philadelphia employees attended 
by three high-level management officials who 
spoke against the Union.  This conclusion is 
based on the credible testimony of Deborah Byrne, who was not included in the bargaining unit 

and who has no apparent stake in 
the outcome of this matter.   
Finally, the Respondent™s contention that it wa
s motivated only by economic considerations 
is not supported by credible evidence.  Indeed, 
I believe the economic de
fense was developed in 
order to hide the Respondent™s true motive, fro
m which I can, and do, infer that the Respondent 

was motivated by the employees™ union activity.  
Shattuck Denn Mining Corp. v. NLRB, 
362 
F.2d 466 (9th Cir. 1966). 
Of the approximately 52 rank-and-file employees, three were designated full-time, salaried 
reportersŠBrocklehurst, Ralph Fo
x, and Thomas MacDonald.  Br
ocklehurst was hired on April 
1, 1996; Fox on April 16, 1997, and MacDonald May 16, 1996.  Of those in the classification 
which the Respondent contends it determined to downsize, Brockle
hurst was the senior person.  
In selecting which employee to be laid off fo
r economic reasons, employers are not required to 
pick by seniority.  However, it is so common to 
do so, and so accepted as the fair way to choose 
those selected for economic layoff, all other factors being equal, where an employer fails to 
follow seniority that fact is some evidence that the asserted motive is false. 
The Respondent argues that Brocklehurst was 
selected because two affiliate stations re-
quested that Fox and MacDonald be exclusive to
 them.  Where a reporter is exclusive to an 
affiliate, that individual cannot give on the air reports broadc
ast by other stations.  The Respon-
dent™s argument that exclusiveness required 
it to keep Fox and MacDonald, I conclude, is 
disingenuous.  Exclusiveness for Fox and MacDon
ald limited their use, and rather than being a 
reason to lay off Brocklehurst, was a reason to 
keep him.  The Respondent did not attempt to 
explain why this was not so. 
The Respondent also offered, through the tes
timony of News Bureau Chief Paul Perrello, 
that 65 percent of the reason Brocklehurst was se
lected for layoff was his poor performance and 
the exclusivity agreements 35 percent.  (Shields
, however, testified that Perrello did not give 
this as a reason for recommending Brocklehurst be terminated rather than one of the others and 
that ﬁThis wasn™t a performance issue in my 
mind.ﬂ)  The evidence that Brocklehurst was a 
 METRO NETWORKS 71poor performer is vague and highly suspect, 
given that his most r
ecent performance review 
dated January 24, 1997, was almost perfect.  Employ
ees are given one of three ratings (ﬁneeds 
improvement,ﬂ ﬁgood,ﬂ ﬁvery goodﬂ) in 10 categorie
s.  Brocklehurst had nine ﬁvery goodﬂ and 
one ﬁgood.ﬂ  Though I accept, as Perrello testifie
d, that Brocklehurst fa
iled once to respond to a 
page, it is clear that Perrello™s testimony about Brocklehurst
™s performance was exaggerated 
and not believable. I have no trouble believing that the Respond
ent continually sought ways to reduce ex-
penses.  However, I do not believe that terminating the two most active employees in the 
organizing drive was motivated by budget consid
erations.  For instance, the Respondent hired 
one full-time and seven part-
time employees between September 1997 and May 1998.  In 
December and January, 11 employees voluntarily quit.  Of the 39 employees terminated 
between December 1997 and December 1998, only 
Brocklehurst and Zolto
wski and one other 
were involuntary.  The Respondent™s records s
how that there is a regular and substantial 
turnover of the employee complement, which indi
cates that laying off employees is not some-
thing which would be mandated by the budget, 
even if the Respondent sought to reduce ex-
penses.  Natural attrition would solve these relatively minor payroll excesses, if in fact such 
excesses existed. 
Further, the savings suggested by the Respondent™s witnesses were
 not supported by the 
evidence.  Thus Shields testified that by 
laying off Zoltowski, the Respondent saved $10,000 
per year.  She was an hourly employee regula
rly scheduled 1 day a week at an approximate 
annual salary of $5200.  Any additional earnings
 were as a fill-in, work which presumably 
would have be done by someone el
se if Zoltowski was not available.  Since she was offered a 
severance of $2600, the actual savings to the Re
spondent for the year by eliminating her job 
was $2600, not $10,000. Brocklehurst and Zoltowski were experienced and, according to their most recent evalua-
tions, capable and valued employees.  Yet neither
 was offered the opportunity to fill one of the 
many vacancies which occurred after their terminations.  For this reason, if no other, the budget 
motive must be found a pretext. 
The Respondent argues that it had no knowledge 
of Brocklehurst™s union activity until after 
his termination; therefore, union activity could not have played a ro
le.  I discount this argument.  
Even Shields admits that he knew of union activity in general prior to terminating Brocklehurst.  

On the morning of January 19, the day he was terminated, Brocklehurst distributed union 
literature at the Respondent™s 
facility at a time when manageme
nt personnel were present.  
While there is no direct evidence that this was observed by management, given the small 

number of employees it is reasonable to infe
r that Brocklehurst™s activity was known.  
Hospital San Pablo, Inc., 327 NLRB 300 (1998)
.  I further discount Shield™s testimony that the termina-
tion decision was made on January 16.  Zoltowski 
called him that day to reschedule her annual 
performance review.  Rather than telling her of his alleged determination to terminate her, he 
agreed to reschedule it.   
I conclude that Shields decided to terminat
e Brocklehurst and Zoltowski on January 19 af-
ter learning that the union activity was increasi
ng.  I conclude that the Respondent violated 
Section 8(a)(3) by terminatin
g Brocklehurst and Zoltowski. 
3.  The release 
On terminating Brocklehurst 
and Zoltowski, the Respondent offered each severance pay in 
consideration for signing a comprehensive releas
e which contained the above-quoted language.  
Though severance pay (and a release) were not gi
ven to involuntarily terminated employees as 
a matter of course, such was not unusual.  The releases signed by others from facilities 

throughout the United States contain s
ubstantially identical language.   
The General Counsel argues that by requiring ac
ceptance of this language as a condition for 
receiving severance, the Respondent violated Section 8(a)(4).  The General Counsel does not 
argue that a release waiving an employee™s right to file a charge based on events predating the 
release is unlawful.  Rather, it is argued, this 
case ﬁpresents a novel issu
e, i.e., whether Respon-dent may lawfully condition se
verance payments on the execution of broad non-assistance and 
non-disclosures clauses.ﬂ  
The General Counsel cites 
EEOC v. Astro USA, 94 F.3d 738 (1st Cir. 
1996), wherein it was held that settlement ag
reements prohibiting employees from filing 

charges with the EEOC or assisting the EEOC in its investigation of any charges were void as 
against public policy.   
In 
Astro, the releases specifically bound the settling em
ployee not to file or assist anyone 
who files any kind of action arising out of th
e employment including any suit under the Civil 

Rights Act of 1991 or Title VII of
 the Civil Rights Act of 1964.   
By contrast, the releases here 
were not so specific, though they
 were indeed comprehensive.  
Nevertheless, I believe it a stretch that any reas
onable person reading them would conclude that 
the signatory would be prohibited from coopera
ting with the Board in its investigation or 
litigation of unfair labor practice charges.  The only mention of the NLRB, is in paragraph 4, a 
release of the type found acceptable by the Board.  
First National Supermarkets, 302 NLRB 
727 (1991).  The so-called nondisclosure and nona
ssistance clauses do not mention cooperating 
with enforcement actions of the national labor laws by the Board, which the clauses in 
Astro 
did.  I therefore conclude that a violation of
 Section 8(a)(4) under these facts has not been 
proven and I shall recommend that the a
llegations in Case 4ŒCAŒ27207 be dismissed. 
REMEDY 
Having found that the Respondent has engaged in
 certain unfair labor practices, I conclude 
that it should be ordered to cease and desist and to take certai
n affirmative action designed to 
effectuate the policies of the Act, including 
offering Dennis Brockle
hurst and Mary Colleen 
Zoltowski reinstatement and make them whole 
for any loss of earnings and other benefits, 
computed on a quarterly basis from date of discha
rge to date of proper offer of reinstatement, 
less any net interim earnings, as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus 
interest as computed in 
New Horizons for the Retarded, 283 NLRB 1173 (1987). 
[Recommended Order o
mitted from publication.]  